Citation Nr: 9926576	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-31 134	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and 
Compromises of the Regional Office in Buffalo, New York


THE ISSUE

Whether the appellant's request for a waiver of the recovery 
of an overpayment of Department of Veterans Affairs (VA) 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code was timely.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran, who is the appellant's father, had active 
service from May 1969 to September 1970.  The appellant is 
also a veteran who served on active duty from June 1988 to 
August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Buffalo, New York.  The 
notice of disagreement was received in November 1996.  The 
statement of the case was mailed in August 1997.  The 
substantive appeal was received in October 1997.


REMAND

At the outset, the Board notes that an informal hearing 
presentation was submitted by The American Legion; however, 
the VA Form 23-22 was signed by the appellant's father, not 
the appellant.  As such, if the appellant wants 
representation by The American Legion or by any other 
representative, he should submit a signed VA Form 23-22 
designating his representative.

With regard to the issue on the front page of this remand 
decision, the Board notes that the appellant's claim was 
denied on the basis that he did not request a waiver of the 
overpayment at issue within the requisite 180 day time limit.  
In the statement of the case, the RO indicated that the 
appellant was notified of the overpayment on September 30, 
1995, and was informed of the proper procedure for requesting 
a waiver.  A review of the record reveals that this letter is 
not in the claims file nor is the letter notifying the 
appellant of the amount of the overpayment.  As such, the 
Board finds that the RO must associate with the claims file 
all correspondence regarding the termination of the 
appellant's benefits, the creation of the overpayment, and 
the notifications of the amount of the overpayment as well as 
the September 30, 1995 letter.  See the OF BULLETIN 99.GC1.04 
(May 14, 1999).

Thereafter, in the event that the record shows that a timely 
request was made, and only in that event, the RO should 
request that the Committee review the request for waiver on 
the merits. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should ascertain if the 
appellant wants representation by The 
American Legion or by any other 
representative, if so, he should submit a 
signed VA Form 23-22 designating his 
representative

2.  The RO should associate with the 
claims file all correspondence regarding 
the termination of the appellant's 
benefits, the creation of the 
overpayment, and the notifications of the 
amount of the overpayment as well as the 
September 30, 1995 letter.  The 
procedures set forth in OF BULLETIN 
99.GC1.04 (May 14, 1999) should be 
followed.

3.  Thereafter, in the event that the 
record shows that a timely request was 
made, and only in that event, the RO 
should request that the Committee review 
the request for waiver on the merits.  If 
any action taken is adverse to the 
appellant, he and his representative, if 
he has designated a representative, 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


